                                                                  CLERK'S OFFîCE U.S,DfSX CG JRT
                                                                         AT RG NOKE,VA
                                                                              FILED

                                                                         JUL g9 2219
                 IN T H E U N ITED STATES D ISTRICT COU RT
                 FO R TH E W ESTE RN D ISTRICT O F W RGIN IAJULI .DUDLEM CLERK
                          H ARRISON BU RG D IVISIO N       BY; E         -

U N ITE D STATE S O F AM E RICA,                )
                                                )     Case N o.5:19cr4
                                                )
                                                )
IZA M AR RO SM IO -CRU ZAD O ,                  )     By:    M ichaelF.U rbansld
                                                )            CiliefU.S.DisttictJudge
      D efendant.                               )
                            M E M O RAN D U M O PIN ION

      This m atterisbefore the courton defendant1za M ar Rosario-cruzado'sM odon for

Specifk Performance of Plea Agreement, flled on June 11, 2019. ECF No. 52. The
governmentresponded on June 17,2019.ECF No.53.Forthe reasons explained in this
M em orandum Opinion,thecourtD EN IE S defendant'sm odon.

                                           1.

      Onlanuary8,2019,defendantwasattestedonactiminalcomplaintallegingonecount
ofdistributionresuléngin deathunder21U.S.C.j841(a)(1)and @)(1)(C).ECF No.1.The
com plaintallegesthatdefendantclistributed oneTdbundley''weighing approxim ately onegram ,

of heroin and fentanyl to ltichard M ansfield on D ecem ber 12,2017.ECF N o.1-1,at 6.

M ansfield latezshared thisbundlewith Matthew Jason Murphy,someone defendantnever
m etor sold to directly.Ldxat 5-6.The day after he received a shate of the bundle,M up hy
w asfound dead from acute heroin and fentanylintoxication.1d.at2-3.M ansfield pled gtul
                                                                                      'ty

to distribution ofhetoin and fentanylon Septem ber 12,2018 pursuantto FederalRule of

CriminalProcedure11(c)(1)(C)with an agreedrangeofseven totwelveyeatsofincarceration.
See U nited Statesv.M ansfield,N o.5:18-cr-22,E,CF N o.8.
      D efendantwasindicted on February 5,2019 and charged Mzitln distribution ofheroin

and fentanylresulùng in death.ECF N o.17.Tlniscrim e caêzies a statutory sentencing range

of20yearstolife.21U.S.C.j841>)(1)(C).Defendantstatesinhezbziefinsupportofmodon
(andgoverrlmentdoesnotdeny)thatdefendantandthegovernmentreachedapleaagreement
wherebyshewouldplead g'
                      LéIT to thelesserincludedoffenseofdistribudon under21U.S.C.

j841(b)(1)(C),withan agreedrangeofeightto fourteenyears.ECF No.52,at3(defendant's
briefin supportof motion);ECF No.53,at 1(govetnment's briefin opposiéon to the
m
'otion).Defendantsigned thiswtitten agreementon M ay 1,2019;achange ofpleahearing
w as set for M ay 8,2019.ECF N o.44 & 46.The day before the scheduled hearing, the

goverqm entcancelled the scheduled hearing and notihed counselthatitw ould notproceed

with theplea agreem ent.ECF N o.52,at39ECF N o.53,at1.Counselfoz defendantstatesin

herm otion that,to herknowledge,tl'lisisdue notto any changein circum stance,butsim ply

because ofaffchange ofheart':within theU .S.Attorney'sO fik e.ECF N o.52,at2.

                                           II.

       D efendantarguesforspecificperfozm ance ofthe pleaagreem ent,drawing on Vitginia

contract1aw to supportherm otion.ECF N o.52,at4.She arguesthat,underVirginia law,a

partym ay be bound by an agreem enteven where a form alconttactis contem plated,butnot

executed.J.d.sat4.D efendantpointsto Sn der-Falkin ham v.Stockbur er,249 Va.376,385,.

457 S.E.2d 36,37 (1995),in which theVizginiaSupreme Courtrecognized thata settlement
agreem entwas binding where the parties had agzeed to allterm s and acted affum atively to

entet into the agreem ent,even though one of the patties tefused to sign the subsequently

written agreem ent.Id.at5.Sim ilarly,defendantarguesthathere,the paztieshad agreed on all
m aterialterm sofwhatwasessentially a contractbetqreen the defendantand thegovernm ent.

L11.Theonlyelemedtznissingwasthegovernm ent'ssignature.JA Defendantarguesthattlnis
.




was,essentially,an offerfrom thegovernment,and,Tfgwlhere theofferisclear,dehnite,and
explicit,and leavesnothing open fornegodation,itconstitaztesan offer,acceptance ofwlzich

willcomplete the contract.''Chan v.FirstColonialSav.Bank,242 Va.388,391 (1991)
    Solding that a newspaper advertisementconstitazted an offer,which the plainéffs had
accepted).
          Thegovernm entrespondsthatlanguagewithin the pleaagreem entm ade clearthatthe

pleaagreem entw ould notbebinding on thegovernm entuntilthegovernm entsigned it.ECF

No.53,at1-2.SeeECFNo.52-1,at11(<TIundezstandtheUrlitedStateshasnotacceptedmy
    offeruntilitsignstheagreement7).ThegovetnmentfurtherVguesthatwhilecotzrtsffapply
    contractprinciplesto analyze and interpretplea agreem ents,''a plea agreem entis notonly a

    contractbetweentwo partiesbutTfnecessarilyimplicatestheintegrityofthecrirninaljuséce
    system.''United States v. Cvi'anovich,556 F.3d 857, 862 (8th Cir.2009).Thus, plea
    agreements Kfreqlpireg the courts to exercise judicialauthority in considering the plea
    agreem ent.''Id

                                               111.

           This m otion presents an undecided area oflaw within the Fourth Circtzit.Fields v.

    Attorne Gen.ofStateofM d.,956F.2d 1290,1298 (4t-h Cir.1992),statedin afootnotethat,
    Tv he state m aywithdraw apleaofferatany tim e beforeitisaccepted or detrim entally zelied

    upon.''H ere,however,defendanthad accepted the plea agreem entwhen the governm ent

    withdrew it. Given tllis, the Fourth Circuit has scant glzidance to offer. O ther circuits
presented with sim ilar factshave held tlnata plea agzeem entthathas notbeen entered and

accepted by the tlialcourtdoes notbind tlze parties.See e..,U nited Statesv.N orris,486

F.3d 1045,1052 (8th Cir.2007)(<AVehold thatadefendantgenerally hasnorightto specific'
                          .



perform ance of a plea agreem ent where the G overnm entwithdraws from the agreem ent

befozethedefendant'sassociatedguiltypleaisaccepted bythedisttictcoutt.'l;United States
v.Kuchinski,469 F.3d 853,858 (9th Cir.2006) (<f...ga1plea agreementthathasnotbeen
entered and accepted by thetrialcourtdoesnotbindtheparties.''(citadon omittedl);United
Statesv.Sava e,978F.2d 1136,1138 (9thCir.1992)(<fW eholdthatneitherthedefendantnor
thegovernm entisboundbyapleaagzeementuntilitisappzovedbythecotzrt.7l;United States
v.Alvarado-O riola,742F.2d1143 (9th Cir.1984)Soldingthatwhereatrialcourtrejectsa
pleaagreem entbecause ofthe actions ofthe defendant,the governm entisno longerbound

bythetermsoftheagreement);United Statesv.W essels,12 F.3d 746,753 rfp efendantqis
notentitled to reliefdueto the governm ent'swithdtawalofitsconsentto thepleaagteem ent.

W hatevezbenefits gdefendantjintended to reap asa resultofthe agreementwere entitely
contingentupon theapprovalofthedistrictcourt.');United Statesv.Ocanas,628F.2d 353,
358 (5th Cir.1980)(ffNeitherpartyisjustified in relyingsubstantially on thebargain untilthe
trialcourtapproves it.W e are therefore reluctantto bind them to the agzeem entunélthat



       Recent Suprem e Court )
                             'tuisprudence, however, and subsequent appeiate court

caselaw ,has castdoubton the prennise thata plea agreem entthathasnotbeen accepted by

the courtisstillfluid and nonbinding.ln Urlited Statesv.H de,520 U.S.670 (1997),the
Suptem e Coutttuled thata defendantcould notwitlacltaw a plea of:11111 w ithouta fairand

                                            4
justreason when the courthad accepted the plea,butdeferred judgment on the plea
agreem ent.Following cases im plem ented this reasoning and expanded upon it. See e..,

United Statesv.Grant,117 F.3d 788,791 (5th Ciz.1997)(exnmining Hyde,holding thata
defendantmustgiveafairandjustzeasontowithdraw agailtypleathathadbeenenteredbut
notyetaccepted,and recognizing thatthe holding in United Statesv.O canas,628 F.2d 353,

358 (5th Cir.1980),thateitherpartyto a pleaagreem entcould modifyitsposidon untilthe
plea and plea bargain were accepted by the courtwascontraty to itssubsequentdecision in

United Statesv.Fo ,28F.3d 464 (5t.h Cit.199$)9United Statesv.Mower,110 F.Supp.3d
1196,1201 (D.Utah Feb.18,2015)(enforcing an unwrkten plea agreementand refusing to
pe- it repudiaéon of the agreem ent by the governm ent after the agreem ent had been

informally presented to the judge).H
                                   .--P-
                                       d-
                                        q and many of the following above cited cases,
however, address w hat rules apply when a defendant attem pts to withdtaw from a plea

agreem ent.H ere,itisdefendantattem pting to enfozceapleaagreem ent,whilethegoveznm ent

contendstherewasnevezanagreementatall.H-y-d-
                                           qy520U.S.at671rfAfterthedefendantin
tlliscasepleaded guilty,pursuantto a pleaagreem ent,theDistdctCourtaccepted llisplea but

deferred decision on w hether to acceptthe plea agreem ent.The defendant then soughtto

withdraw hisp1ea.').
      M ow er is the only exam ple in the above cited cases of a defendant attem pting to

enforce a plea agreem entthatthe governm entlater zescinded.110 F.Supp.3d at1197.In

M ower,thepartiesengagedin pleanegoéationspriorto ascheduledjurytrialand,justasthe
courtwaspreparing to takethebench to comm encejury selecéon,appeared in thejudge's
chambersto advisethecout'
                        tthatseriousnegotiaéonswereunderway thatmkhtresolvethe

                                           5
case..L
      d=Juryselection wascontinued;thepardesthen mettowozk outthematerialtermsof
apleaagreem ent.Afterm oze negotiatbns,theparéesappeared before the courtin cham bers

and conflrm ed thatan agreem enthad been zeached.1d.at1198.The courtseta heazing for

later the sam e day and continued the trial.Id.A t that hearing,how ever,the governm ent

informed thecourtthattherenaightbean T'impasse.''J.z Thegovernmentlaterfled anodce
ofwithdrawalofallpleaofferspreviously extended.Id.

      TheM ower defendantfûed a m oéon notto enforce the plea agreem ent,butto have

the colzrthear the plea to w hich 130th parties had orally agreed.M ower,110 F.Supp.3d at

1198.The court,in exalnining these issues,looked to 130th constitudonaland contractazal

principles,butfocused on the conttactualside ofthe pleanegotiation processasffthedefense

(didjnotbringtlnismotion clqiming thereweteconséttzéonalviolations....77Id.Thecourt
noted thata conttactis enforceablè w here there is a ffm eeting ofthe nninds''on atleastthe

Kfessential term s7' of the contract.Id. at 1199-1200.ln discussing authority cited by the

governm entstating thatplea agreem entsareonly enfozceableupon courtapproval,the cotut

deem ed 130th N orrisand O canasto no longerbegood law,asthereasoning of130th had been

ffsubverted''by HP-
                  dM(seeabove).Ld.sat1200.Thecourtthen granted thedefendant'smodon,
               .- -




ruling thattheactofmeetingin frontofthejudgeand fTshakinghands''wasfftantamountto
thejudgeaccepéngapleain court.7;Id.
       M uch of M ower's analysis of contzact principles beats weight here;nevertheless,

significantf
           h
            acm aldiscrepanciesdisdnguish M owerfrom thesituation athand.M ow er'spardes

had presented theiragreem entto thecotzrt;thejudgehad witnessed them shakehandsupon
theconclusion ofnegotiations.110F.Supp.3d at1197.M ower'srulingwasborn largely from


                                            6
the cotzrt'sconclusion thatpublic policy ffshould notallow the governm entto withdraw the

dealafteran agzeem enthad beerireached and represented to the courtto be finalwith only

theftweaking ofa couple sentences'leftto be done.7'Id.at1202.A sitturnsout,thelanguage

ofthe plea agreem entathand clarifiesthe im m ediate question withoutthe courtneeding to

addressthelargerissue ofwhen â pleaagreem entbecom esbinding on thegoveznm ent.

      Ifthe courtapproaches the plea agreem entwith conttactprinciplesin rnind,asurged

by defendant,defendant'sargum entthatacceptance by defendantconsdttzted com pleéon of

theconttactmustberejected.Asdefendantisaware,Paragraph (.
                                                        F,
                                                         )(2)ofthepleaagzeement
provides<TIunderstand m y signature on thisagteem entconstitaztesa bincling offer by m e to

enterinto this agreem ent.I understand the United Stateshasnotaccepted m y offer untilit

signstheagreem ent.''D efendantarguesthatan offerthatleavesnothing open fornegotiaùon

becom es a com plete contractupon acceptance.Chang v.First ColonialSav.Bank,242 V a.

388,391,410S.E.2d 929,930 (1991).TheSecond RestatementofConttacts,however,states
clearly thatthe offeroris the mastez ofhisoffer.Restatement(Second)ofConttacts j 30
(1981).SeeIotaftFoodsN.Americâ Inc.v.BannerEn ' & Sales Inc.,446F.Supp.2d 551,
569 (E.D.Va.2006) (Tfgllhe dete= ination whetheran.offerinviting acceptance hasbeen
m ade is controlled by the expressed intention of the offezor.J).If the plea agreenaent
consétuted tlae governm ent'soffez to defendant,as defendantatgues,then the governm ent

had the powerto include any condidons ofacceptance itwished,including a term providing

thatacontractwould notbe fozm ed untilsigning.

      Thecourtfindsdefendant'sargumentthatParagraph (6,
                                                      )(2)isambiguousdueto the
flrsttwo w ozds,<<Iunderstand,':to beunconvincing.D efendantarguesthat,elsew hetein the
agzeem ent,:r1understand''prefaces genezalstatem ents of1aw thatcould be onnitted without

changing the nature ofthe agreem ent.Defendantuzgesthe couêttTread gthe contracj asa
wholewithitsprovisionsreadincontext''andconsiderParagraph (.
                                                           F,
                                                            )42)to benot<<abinding
com ponentofthe agzeem entbetween the parties,buta statem ent- albeitan incorrectone-

ofthelam ''ECF No.52(quotingStac v.Stac ,53Va.App.38,48(2008)).
      The fact thatthese tavo words are used in other paragraphs to advise defendantof

certain provisionsoflaw,however,doesnotgive the w ords any specialm earling witllin the

plea agreem ent.The words f<I understand''aze used thzoughout the agreem ent to inform

defendantofanum beroftezm s,including to advisedefendantofthe scopeofthe agreem ent

and theconsequenceofviolaéng theagreement.See e..,ECF No.52-1,at9rfIunderstand
ifIfailto plead gtziltyin accordancewith thisagreementorwithdraw mypleats)ofg1.
                                                                              1111 any
statementsImake ...maybe used againstmein thisorany otherpzoceeclinp');& 12 (<fI
understand tl'
             lisagreem entéoes notapply to any crimes or chargesnotaddzessed by this

agreement.7).By signing a te= thatbeginswith the words <<I undezstand,''defendantis
agreeing thatshe understands thatthe plea agreem entexistsundet the conditions thatterm

outlines.Paragraph (.
                    F,
                     )(2) states clearly that the plea agreement is not bincling on the
governm entuntilthe governm entsignsit.D efendantevidenced heracceptance ofthis term

when she signed the plea agreem ent.

      W hile the expressterm softhe plea agreem entsuppottthegovernm ent'sposiéon,the

issue cannotbe resolved on contzactprinciples alone.Plea agreem ents are governed by Rule

11 ofthe FederalRulesofCrim inalProcedute,wllich require courtapprovalto be effective.

Indeed,theproposed pleaagreem entin thiscaseincluded aspecificsentencingzangeplzrsuant


                                            8
toRule11(c)(1)(C).Ifacceptedbythecoutt,thesentencespecifiedinaRule11(c)(1)(C)plea
agreem entisbinding on the court,butifnotaccepted,the defendantm aywithdraw herplea.

Ftzrther,Rule 11(d)(1) provides thata defendantmay withdzaw a guilty plea befoze itis
accepted by the courtfor any reason or no reason.ln other words,plea agreem entsare not ,

simplyczeatutesofconttactlaw.Rather,theintegrityofou.
                                                    tczirninaljusdcesystem allows
each side to withdraw from apleaagreem entbeforeitisaccepted by the court.

                                         IV.

      For the above zeasons, the court DE N IE S defendant's m otion foz speciûc

enforcem entoftheplea agzeem ent.ECF N o.52.

      A n appropriate O rderwillbeenterçd,

                                        Entered: o 4 - o %- u t9
                                  fw/> 4 J /. F ''VV'
                                        M ichaelF. rbansld        .   .   .

                                        ChiefUnitedStatesDistzctlubge




                                             9
